DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant argued that Russell failed to disclose replacing, in content, [a] first advertisement with a second advertisement.  Riedl is introduced.  In Riedl [0077], the ADM identifies the expired advertisement to be replaced.  Riedl [0078] generates a playlist with replacement advertising in step 520, which is sent to a video server for delivery to the client of the program and advertising that the playlist identifies.  This is replacing, in content, [a] first advertisement with a second advertisement.  
	Applicant argued that Russell failed to disclose sending, to a user device, the content comprising the second advertisement.  Riedl [0078] delivers the content comprising the second advertisement to a user device (client of the program) in step 514.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (U s2009/0083788) in view of Riedl et al. (US 2005/0060745).
Regarding claim 1, Russell disclosed a method comprising:
receiving information associated with a first advertisement, wherein the information comprises an expiration condition associated with the first advertisement; Russell [0075]
determining that the first advertisement has expired based on the expiration condition; Russell [0079]
Russell failed to disclose:
based on determining the first advertisement has expired based on the expiration condition, replacing, in content, the first advertisement with a second advertisement; and 
sending, to a user device, the content comprising the second advertisement. 
However, Riedl disclosed:
based on determining the first advertisement has expired based on the expiration condition, replacing, in content, the first advertisement with a second advertisement; and Riedl [0077]-[0078]
sending, to a user device, the content comprising the second advertisement. Riedl [0078]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to identify expired advertisements as in Russell, and replace them with current advertisements as in Riedl, in order to send the most current advertisements to a user at the time of viewing.
Regarding claim 2, Russell disclosed the information associated with the first advertisement is received with the first advertisement.  Russell [0075]
Regarding claim 3, Russell disclosed the information associated with the first advertisement is received with the content. Russell [0075]
Regarding claim 4, Russell disclosed receiving the content, wherein the content comprises the first advertisement and the information associated with the first advertisement.  Russell [0075]
Regarding claim 5, Russell disclosed receiving the content from a content provider.  Russell [0070]
Regarding claim 6, Russell disclosed sending the content via a non-packet switched network.  Russell [0029]
Regarding claim 7, Russell disclosed receiving the second advertisement via a packet switched network.  Russell [0029]
Regarding claim 8, Russell disclosed the content comprises at least one of:
	recorded content;
	stored content;
	streamed content;
	broadcast content;
	encoded content;
	a movie;
	a television show; or
	a media clip.
Russell [0027]-[0028[, [0031]
Regarding claim 9, Russell disclosed the expiration condition indicates at least one of:
an expiration time; Russell [0075]
a length or duration of time;
a time based on which the first advertisement is no longer valid to be output;
a predetermined number of times the first advertisement is permitted to be output; or
an instruction to replace the first advertisement.
	Regarding claim 10, Russell disclosed the user device comprises a set top box. Russell [0042]
	Regarding claim 11, Russell disclosed a method comprising:
receiving information associated with a first advertisement, wherein the information comprises a condition based on which the first advertisement is no longer valid to be output; Russell [0075]
determining that the condition is satisfied; Russell [0079]
Russell failed to disclose:
based on determining the condition is satisfied, replacing, in content, the first advertisement with a second advertisement; and 
sending, to a user device, the content comprising the second advertisement. 
However, Riedl disclosed:
based on determining the condition is satisfied, replacing, in content, the first advertisement with a second advertisement; and Riedl [0077]-[0078]
sending, to a user device, the content comprising the second advertisement. Riedl [0078]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to identify expired advertisements as in Russell, and replace them with current advertisements as in Riedl, in order to send the most current advertisements to a user at the time of viewing.
Regarding claim 12, Russell disclosed the information associated with the first advertisement is received with the first advertisement.  Russell [0075]
Regarding claim 13, Russell disclosed the information associated with the first advertisement is received with the content. Russell [0075]
Regarding claim 14, Russell disclosed receiving the content, wherein the content comprises the first advertisement and the information associated with the first advertisement.  Russell [0075]
Regarding claim 15, Russell disclosed receiving the content from a content provider.  Russell [0070]
Regarding claim 16, Russell disclosed sending the content via a non-packet switched network.  Russell [0029]
Regarding claim 17, Russell disclosed receiving the second advertisement via a packet switched network.  Russell [0029]
Regarding claim 18, Russell disclosed the content comprises at least one of:
	recorded content;
	stored content;
	streamed content;
	broadcast content;
	encoded content;
	a movie;
	a television show; or
	a media clip.
Russell [0027]-[0028[, [0031]
Regarding claim 19, Russell disclosed the condition comprises at least one of:
an expiration time; Russell [0075]
a length or duration of time;
a time based on which the first advertisement is no longer valid to be output;
a predetermined number of times the first advertisement is permitted to be output; or
an instruction to replace the first advertisement.
	Regarding claim 20, Russell disclosed the user device comprises a set top box. Russell [0042]
Regarding claim 21, Russell disclosed a method comprising:
evaluating information associated with a first advertisement, wherein the information comprises an expiration condition associated with the first advertisement; Russell [0075]
determining that the first advertisement has expired based on the expiration condition; Russell [0079]
Russell failed to disclose:
based on determining the first advertisement has expired based on the expiration condition, replacing, in content, the first advertisement with a second advertisement; and 
sending, to a user device, the content comprising the second advertisement. 
However, Riedl disclosed:
based on determining the first advertisement has expired based on the expiration condition, replacing, in content, the first advertisement with a second advertisement; and Riedl [0077]-[0078]
sending, to a user device, the content comprising the second advertisement. Riedl [0078]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to identify expired advertisements as in Russell, and replace them with current advertisements as in Riedl, in order to send the most current advertisements to a user at the time of viewing.
Regarding claim 22, Russell disclosed said replacing the first advertisement with the second advertisement is in a content item. Russell [0075]
Regarding claim 23, Russell disclosed the second advertisement is sent in the content item.  Russell [0075]
Regarding claim 24, Russell disclosed the second advertisement and the content item are sent via a non-packet switched network.  Russell [0029]
Regarding claim 25, Russell disclosed receiving the second advertisement via a packet switched network.  Russell [0029]
Regarding claim 26, Russell disclosed the information associated with the first advertisement is received with the first advertisement.  Russell [0075]
Regarding claim 27, Russell disclosed the expiration condition indicates an expiration time.  Russell [0075]
Regarding claim 28, Russell disclosed the expiration condition indicates an instruction to replace the first advertisement.  Russell [0079]
Regarding claim 29, Russell disclosed the second advertisement comprises one or more replacement segments.  Russell [0079]
	Regarding claim 30, Russell disclosed the user device comprises a set top box. Russell [0042]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445